Case 10-50091       Doc 1100      Filed 08/31/20       Entered 08/31/20 13:12:18      Page 1 of
                                            14

                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
______________________________
IN RE:                         )        CHAPTER 7
                              )
HAROLD E. COLE                )         CASE NO. 10-50091(JAM)
            Debtor            )
______________________________)         AUGUST 31, 2020

     TRUSTEE’S OBJECTION TO DEBTOR’S SECOND AMENDED MOTION TO
               REMOVE CHAPTER 7 BANKRUPTCY TRUSTEE

TO THE HONORABLE JULIE A. MANNING, United States Chief Bankruptcy Judge:
    Now comes Kara S. Rescia, duly appointed Chapter 7 Trustee of the above-captioned

bankruptcy estate (the “Trustee”), and hereby objects to the Second Amended Motion to Remove

Chapter 7 Trustee filed on August 10, 2020 (the “Motion”) and in support thereof hereby represents

as follows:

1. On January 15, 2010, the Debtor, Harold E. Cole, filed a voluntary petition for relief under

   Chapter 11 of the United States Bankruptcy Code.

2. During his Chapter 11 case, the Debtor operated antiques and woodworking businesses. The

   Debtor failed to timely file monthly operating reports. On June 14, 2010, the United States

   Trustee filed a motion to compel the Debtor to file said operating reports (Doc. Id. 66), which

   the Court granted on July 14, 2010 (Doc. Id. 71).

3. On October 2, 2013, the Debtor confirmed his Fifth Amended Plan (the “Plan”) (Doc. Id. 379).

   The Debtor failed to make payments pursuant to his Plan. On November 11, 2014, a creditor

   filed a motion to dismiss or convert the case for failure to make plan payments (Doc. Id. 469).

4. On February 5, 2015, after several months of continuances to allow the Debtor the opportunity

   to cure and over the Debtor’s opposition, the case was converted to Chapter 7 (Doc. Id. 494)

   and Kara S. Rescia was duly appointed the Chapter 7 Trustee and is currently serving in that

   capacity.
Case 10-50091        Doc 1100      Filed 08/31/20      Entered 08/31/20 13:12:18          Page 2 of
                                             14

5. Since conversion, the Trustee filed a motion to compel the Debtor to cooperate with the

   administration of the Estate (Doc. Id. 882), as well as a motion to show cause why the Debtor

   and his authorized agents should not be held in contempt (Doc. Id. 1002) (the “Motion to Show

   Cause”) for failure to comply with the Orders entered by this Court compelling the Debtor and

   his authorized agents to cooperate with the administration of the Estate (Doc. Ids. 949 and

   986). The Motion to Show Cause more fully details how the Debtor and his authorized agents

   have frustrated Estate administration since conversion.

6. Recently, on July 30, 2020, the Trustee filed a second motion to compel the Debtor to cooperate

   with the administration of the Estate after the Debtor, days before scheduled site visits to his

   Maine and Connecticut asset locations to select assets for a third and final sale, filed the initial

   Motion to Remove Chapter 7 Bankruptcy Trustee (Doc. Id. 1072) and Motion for Specific

   Accounting from Bankruptcy Trustee (Doc. Id. 1073) and informed the Trustee through

   counsel that the Debtor wished to reschedule the site visits to the Maine and Connecticut asset

   locations until after these two motions were resolved.

7. The Motion is substantially similar to the Application to Remove Trustee filed approximately

   one year ago on July 29, 2019 (Doc. Id. 933) by Margaret Heminway, the Debtor’s daughter

   and Power-of-Attorney, which was improperly filed while there was an attorney of record for

   the Debtor and hence the Court issued a Deficiency Notice on July 30, 2019 (Doc. Id. 936)

   which went uncured. At a hearing held on August 6, 2019, the Court informed Ms. Heminway

   that the Debtor does not have standing to prevent the Trustee from administering the Estate

   and that no evidence has been put before the Court to support removal of the Trustee (Doc. Id.

   963, 1:11:32–1:12:11). In a hearing held August 27, 2019, the Court also informed Ms.

   Heminway that the Trustee has done her due diligence in this case and there has been no appeal

   of an order entered by the Court, making all orders final and binding (Doc. Id. 984, 41:14–
Case 10-50091       Doc 1100     Filed 08/31/20       Entered 08/31/20 13:12:18       Page 3 of
                                           14

   41:56). The majority of the allegations raised by the Debtor in the Motion have been addressed

   by this Court in these two hearings as they have been repeatedly raised throughout this case.

                            Allegations Contained in Paragraph 1

8. The allegations contained in Paragraph 1 of the Motion are unfounded. It is unclear to what

   exactly the Debtor is referring. However, it is possible that the $1,000.00 he alleges the

   “Trustee took possession of” may be a voluntary payment made by the Debtor to the Trustee

   on May 16, 2016 toward his nonexempt equity in his 100% membership interest in the LLC

   known as Ramase (“Ramase”) at a time when the Debtor was still operating that business,

   which the Trustee deposited into the bankruptcy estate account and said payment was credited

   toward the nonexempt equity in Ramase. Debtor’s former counsel was fully aware of this

   payment at that time. It is possible that the Debtor made that payment from his social security

   benefits, which may be why the Debtor describes it as exempt, but no claim of exemption was

   ever made as to that payment or as to the Debtor’s interest in Ramase. The only bank account

   closed by the Trustee in this case was the Debtor-in-Possession account which the Trustee is

   required to liquidate and close upon conversion.

                         Allegations Contained in Paragraphs 2 Through 4

9. The allegations contained in Paragraphs 2 through 4 of the Motion relate to matters which are

   subject to final Orders of this Court (Doc. Ids. 670 and 680). The docket of this case very

   clearly shows through the history of pleadings and hearings held before the Court that the

   Debtor is patently incorrect about the marketing and sale of the 35 Joshua Hill Road,

   Woodbury, CT property (the “Property”). On July 13, 2015, the Court granted the application

   to appoint realtor, Keller Williams Greater Hartford (Doc. Id. 535), and Ed Sutton, the real

   estate agent thereof, provided both to the Court and to the Debtor through counsel multiple

   times all of his marketing efforts and the matter in which the Property was listed. Contrary to
Case 10-50091       Doc 1100      Filed 08/31/20      Entered 08/31/20 13:12:18         Page 4 of
                                            14

   the allegations in the Motion, Mr. Sutton reported that the signs that were placed on the

   Property had been removed by an unknown party each time he visited the Property. Prior to

   conversion, the Property was marketed by the Debtor’s real estate agent without success and

   without any accepted offers that the Trustee is aware of. Throughout the transparent marketing,

   listing, and the 363 sale process, the Debtor had significant opportunity to present any higher

   offers and, in fact, the Trustee encouraged such higher offers when the Debtor through counsel

   would elude that there may be another interested party. However, the Debtor failed to present

   same. Long after the deadline for submitting higher offers and at a continued sale hearing due

   to the Debtor’s objection to the proposed sale of the Property, the Debtor produced a third party

   with an untimely offer. After the Trustee’s investigation which included discussions with

   counsel for said third party, it was revealed that the Debtor was trying to make a side deal with

   said third party and subsequently said third party withdrew their untimely offer. On September

   26, 2016, this Court entered an initial Order approving the Motion to Sell the Property, which

   included authorization to pay Mr. Sutton’s real estate commissions (Doc. Id. 670), as well as a

   revised Order on October 7, 2016, which also included the authorization to pay Mr. Sutton’s

   real estate commissions (Doc. Id. 680).

                        Allegations Contained in Paragraphs 5 and 7

10. The allegations contained in Paragraphs 5 and 7 of the Motion relate to matters which are

   subject to final Orders of this Court (Doc. Ids. 684, 986, and 1014). As with most of the Motion,

   the allegations contained in Paragraphs 5 and 7 of the Motion are wholly false. Prior to the

   consummation of the sale of the Property to BTJ Inc., the Trustee communicated with counsel

   for BTJ, Inc., as well as Robert Pabst, about conducting a public auction of the Ramase Assets

   which were at the time located at the Property. Mr. Pabst initially agreed to a public auction and

   requested that the Ramase Assets be removed as soon as possible. In order to accommodate Mr.
Case 10-50091        Doc 1100      Filed 08/31/20      Entered 08/31/20 13:12:18           Page 5 of
                                             14

   Pabst’s request, on October 17, 2016, the Trustee filed a Motion to Expand Retention Order of The

   Hamilton Group, the court-appointed auctioneer in this case (the “Auctioneer”), to sell the

   Ramase Assets (“Motion to Expand”) and an Expedited Motion to sell the Ramase Assets

   (“Expedited Motion”) at public auction to be held on November 19, 2016, stating that all Ramase

   Assets would be removed by November 30, 2016. (Doc Id. 684). The Debtor filed an Objection to

   the Motion to Expand and after several hearings would not agree to the sale of the Ramase Assets

   at public auction by the Auctioneer. Also, despite the representation that he was willing to

   cooperate with the removal of the Ramase Assets, shortly after the Trustee filed her Expedited

   Motion, Mr. Pabst took an adverse position to the Trustee’s request for a public auction of the

   Ramase Assets an filed an objection. After the Trustee informed Ms. Heminway and the Debtor

   through counsel that she could not allow their plan of Ms. Heminway’s ex-husband, who to the

   best of the Trustee’s knowledge is not an auctioneer, is an interested party to the Debtor, and would

   not be able to secure a bond, to sell the Ramase Assets piece-by-piece and turn over the proceeds

   to the Trustee, the Trustee eventually allowed the Ramase Assets to be moved to the adjoining

   lot owned by the Debtor and stored by the Debtor as moving and storing the Ramase Assets

   elsewhere would have been cost prohibitive to the estate due to the volume of the collection

   and size of individual pieces. This was all coordinated with the assent of the Debtor, through

   counsel and Ms. Heminway. Since the dispute by the Debtor as to how the Ramase Assets

   would be sold could not be resolved without further litigation, the Debtor then focused on

   obtaining financing to compromise the entire case with the Trustee to which the Debtor failed

   to consummate as set forth in Paragraph 21 infra.

11. The Ramase Assets were sold at the second public auction sale, for which the Trustee’s motion

   was granted by Order of this Court entered on August 28, 2019 (Doc. Id. 986). The Court

   entered another Order authorizing the employment of the Auctioneer for this sale on July 30,

   2019 (Doc. Id. 944), although such an Order was not necessary, and the Auctioneer’s fees and
Case 10-50091         Doc 1100     Filed 08/31/20     Entered 08/31/20 13:12:18         Page 6 of
                                             14

   other expenses for this sale were approved by Order of this Court entered January 8, 2020

   (Doc. Id. 1014).

12. Further, despite the Debtor’s allegations that the Trustee failed to safeguard assets, the Debtor

   refused over an extended period of time to turn over possession of the remaining assets of the

   estate and, as a result, the Trustee was unable to obtain insurance coverage despite significant

   efforts to obtain said coverage. The Trustee also requested insurance information from the

   Debtor through counsel on multiple occasions to ensure the remaining assets of the subject

   properties were covered under a policy. The Debtor failed to cooperate with the Trustee and

   supply such information.

                                 Allegations Contained in Paragraph 6

   The allegations contained in Paragraph 6 of the Motion relate to matters which are subject to

   final Orders of this Court (Doc. Id. 1014). As set forth in the Amended Interim Application by

   Auctioneer for Compensation and Reimbursement of Expenses filed on January 3, 2020 (Doc.

   Id. 1008), the Auctioneer obtained an assessment and valuation of the Ramase wood inventory

   from Joseph D. ReReisi of Urban Miners, LLC, a known area wood expert. On January 8,

   2020, this Court entered an Order approving this expense (Doc. Id. 1014).

                                 Allegations Contained in Paragraph 8

13. The allegations contained in Paragraph 8 of the Motion relate to matters addressed by this

   Court at the hearing held on August 27, 2019 (Doc. Id. 984). The Trustee has not taken

   possession, nor intends to take possession, of any exempt assets and is unsure which

   instruments necessary for the Debtor’s occupation the Debtor refers to in Paragraph 8 of the

   Motion. As discussed in the August 27, 2019 hearing, the exemption taken for instruments

   necessary for a debtor’s occupation was not linked to any sufficiently described or valued asset

   and therefore was no asset was properly exempted (Doc. Id. 984, 24:45–25:28).
Case 10-50091       Doc 1100      Filed 08/31/20     Entered 08/31/20 13:12:18         Page 7 of
                                            14

                      Allegations Contained in Paragraphs 9, 10 and 13

14. The allegations contained in Paragraphs 9, 10, and 13 of the Motion relate to matters which

   are subject to final Orders of this Court (Doc. Ids. 637, 726, 944, and 1014) and were addressed

   by this Court in hearings held on August 6, 2019 and August 27, 2019. The Hamilton Group

   is a qualified auctioneer which has been employed by the court in numerous other matters.

   This Court approved the application to employ the Auctioneer on July 19, 2016 (Doc. Id. 637).

   The retention Order was expanded by further Order of this Court on December 14, 2016 (Doc.

   Id. 726). The Auctioneer was further authorized to continue employment for the second public

   auction sale by Order of this Court entered July 30, 2019 (Doc. Id. 944), although such an

   Order was not necessary.

15. Robert Glass is an antiques expert with over 45 years of experience and has conducted

   thousands of auctions within that time. The 2016 sale brought an excess of the appraisal

   estimate for the benefit of the estate. The Debtor has not provided evidence which would cause

   the Trustee to question that Robert Glass or the Auctioneer are unqualified or inexperienced.

   The Auctioneer has no obligation to consider the valuations of the Debtor or his business

   associates. As stated in Paragraph 13, supra, the expenses for certain expert valuations, as well

   as the Auctioneer’s fees and other expenses, at the second public auction sale were approved

   by Order of this Court entered January 8, 2020 (Doc. Id. 1014).

16. Other applications for compensation for the Auctioneer or Robert Glass as appraiser have been

   granted by Orders of this Court on January 29, 2016 (Doc. Id. 579); February 20, 2016 (Doc.

   Id. 588); February 14, 2017 (Doc. Id. 767); and March 10, 2017 (Doc. Id. 774). The Trustee’s

   first public auction sale motion was granted by Order of this Court entered on September 26,

   2016 (Doc. Id. 673). The Trustee’s second public auction sale motion was granted by Order of

   this Court entered on August 28, 2019 (Doc. Id. 986).
Case 10-50091        Doc 1100      Filed 08/31/20     Entered 08/31/20 13:12:18          Page 8 of
                                             14

17. In a hearing held on August 6, 2019, during a discussion on the qualifications of the Auctioneer

   wherein Ms. Heminway brings forth many of the issues raised in the Motion, the Court stated

   that the Debtor does not have standing to raise these issues and that the Auctioneer has been

   employed and performing its job as prescribed (Doc. Id. 963, 1:17:06–1:23:31). This was

   reiterated when Ms. Heminway raised substantially all of the allegations against the Auctioneer

   contained in the Motion in the hearing held on August 27, 2019 (Doc. Id. 984, 28:28–32:48).

                            Allegations Contained in Paragraph 11

18. The allegations contained in Paragraph 11 of the Motion relate to matters which are subject to

   final Orders of this Court (Doc. Ids. 637, 726, 944, and 1014) and were addressed by this Court

   at hearings held on August 6, 2019 and August 27, 2019. The Trustee consulted with each of

   the auction houses suggested by the Debtor and no house was interested in selling all assets of

   the estate for the terms and conditions imposed by the codes, rules, and laws governing auction

   sales of a bankruptcy estate. Further, in the hearing held on August 6, 2019, the Court stated

   that the Trustee is the legal representative of the Estate and the Debtor has no right to force the

   Trustee to utilize a specific auctioneer or standing to raise the issue (Doc. Id. 963, 1:14:38–

   1:17:10). The Court further stated at the hearing held on August 27, 2019 when Ms. Heminway

   again raised this issue that the Trustee does not have to utilize experts raised by the Debtor

   (Doc. Id. 984, 39:54–40:13).

                            Allegations Contained in Paragraph 12

19. The allegations contained in Paragraph 12 of the Motion relate to matters which are subject to

   final Orders of this Court (Doc. Ids. 637, 726, 944, and 1014). The Trustee and this Court have

   given the Debtor more than ample opportunity to provide adequate documentation to show any

   items disputed by the Debtor to be not estate assets and the Debtor failed before prior sales to

   provide such documentation. In preparation for the third and final sale, the Auctioneer has
Case 10-50091       Doc 1100      Filed 08/31/20     Entered 08/31/20 13:12:18         Page 9 of
                                            14

   provided an itemized list of assets to be sold, which the Debtor through Ms. Heminway has

   been working off of to provide documentation to the Trustee to show certain of these assets

   were purchased post-petition or by another party. The Trustee has already released some of

   these items to the Debtor upon submission of sufficient proof.

                               Allegations Contained in Paragraph 14

20. The allegations contained in Paragraph 14 of the Motion relate to matters which are subject to

   final Orders of this Court (Doc. Ids. 799 and 804) and were addressed by this Court at a hearing

   held on August 6, 2019. The Trustee was in constant communication with counsel for Sachem

   Capital Partners, the lender through whom the Debtor attempted to secure financing to pay off

   the estate (the “Lender”), and timely provided said counsel with a payoff statement for the

   estate for that purpose. That payoff amount was also stated in the Motion to Compromise the

   Remaining Nonexempt Equity in All Remaining Assets of the Bankruptcy Estate with the

   Debtor (Doc. Id. 788) (the “Global Compromise Motion”), which was filed before the Debtor’s

   commitment expired and of which the Lender received notice, and which the Court granted

   (Doc. Id. 799). As stated by the Court in the Show Cause Hearing on August 6, 2019, the

   Lender was aware of the interest which would accrue daily on the property taxes and lien

   against the Debtor’s property. The Lender informed the Trustee that despite repeated requests

   the Lender had not received accurate payoffs of the various real estate taxes owed until very

   late in the final loan approval process and once the substantial balances were revealed the

   Debtor was unable or unwilling to satisfy the remaining conditions of loan approval. The result

   that Debtor was unable to secure financing was not due to any delay on the part of the Trustee.

   Accordingly, on August 10, 2017 the Trustee filed a Notice of the Debtor’s Noncompliance

   with the Order on the Global Compromise Motion (Doc. Id. 804). This matter was discussed

   extensively at the hearing held on August 6, 2019 (Doc. Id. 963, 47:32–1:11:00)
Case 10-50091       Doc 1100     Filed 08/31/20      Entered 08/31/20 13:12:18         Page 10 of
                                            14

                            Allegations Contained in Paragraph 15

21. The allegations contained in Paragraph 15 of the Motion relate to matters set forth in Reports

   of Sale (Doc. Ids. 699, 724, 996, and 1007). As more fully articulated in the Trustee’s Objection

   to Debtor’s Second Amended Motion for Specific Accounting from Bankruptcy Trustee filed

   simultaneously herewith, the Trustee has no obligation to provide an accounting to the Debtor

   and the Debtor has no standing to compel the Trustee to provide such an accounting. The

   Trustee has timely filed a report of sale after each public or private sale, which were filed on

   October 31, 2016 (Doc. Id. 699); December 13, 2016 (Doc. Id. 724); and November 26, 2019

   (Doc. Id. 996), which was amended on January 3, 2020 (Doc. Id. 1007).

                                           Conclusion

22. The Debtor’s lack of cooperation with the Trustee has prolonged the administration of this

   case, to the detriment of all parties. From the time of conversion, the administration has been

   contentious, as evidenced by the motions, objections, applications, and pleadings and oral

   argument and testimony at various hearings, all of which appear on the docket.

23. On July 31, 2019, the Court issued an Order to Appear and Show Cause Why Debtor and/or

   Any Person Authorized to Act on Behalf of the Debtor Should Not Be Sanctioned for Failure

   to Comply with Debtor’s Duties as Required by the Bankruptcy Code and Rules (Doc. Id. 950).

   In this Order, the Court states that the Debtor and Ms. Heminway “have failed to comply with

   the Debtor’s duties set forth in the Bankruptcy Code, including, but not limited to, the Debtor’s

   duty to cooperate with the Chapter 7 Trustee as necessary to enable the Chapter 7 Trustee to

   perform her duties under the Bankruptcy Code and Federal Rules of Bankruptcy Procedure.”

   It further states that the Debtor and Ms. Heminway “are continuing to frustrate, block, stall,

   impede, hinder, delay, and/or stop the Chapter 7 Trustee from selling estate assets at various

   locations . . . .” On August 28, 2019, the Court entered a second, substantially similar Order
Case 10-50091        Doc 1100     Filed 08/31/20      Entered 08/31/20 13:12:18          Page 11 of
                                             14

   (Doc. Id. 986).

24. The Trustee filed her Motion to Show Cause in response to the Debtor and his authorized

   agents’ noncompliance with these Orders.

25. The Debtor has not received his discharge to date.

26. 11 U.S.C. §324(a) states, “The court, after notice and a hearing, may remove a trustee, other

   than the United States trustee, or an examiner, for cause.” In re Lundborg is the leading case

   in this District on the issue of removal of a trustee. 110 B.R. 106 (Bankr. D.Conn. 1990). The

   decision sets forth the standard to be used: Code § 324(a) provides that "the court, after notice

   and a hearing, may remove a trustee . . . . for cause." Cause, which is not defined by the Code,

   must be determined by courts on an ad hoc basis. In re Haugen Constr. Serv., Inc., 104 Bankr.

   233, 240 (Bankr. D. N.D. 1989). Cause has been found to exist, inter alia, where the trustee is

   not disinterested, In re BH & P, Inc., 103 Bankr. 556, 561 (Bankr. D. N.J. 1989); In re Paolino,

   80 Bankr. 341, 344 (Bankr. E.D. Pa. 1987), and where the trustee fails to perform his or her

   duties, Matter of Schoen Enter., Inc., 76 Bankr. 203, 206 (Bankr. M.D. Fla. 1987), or

   unreasonably delays in the performance of those duties. Matter of Island Amusement, Inc., 74

   Bankr. 18, 19 (Bankr. D. P.R. 1987); In re Mira-Pak, Inc., 72 Bankr. 430, 431 (Bankr. S.D.

   Tex. 1987). In general, a party seeking the removal of a trustee must prove that there has been

   some actual injury or fraud. In re Acadiana Electrical Serv., 66 Bankr. 164, 165 (Bankr. W.D.

   La. 1986); United States ex rel. People's Banking Co. v. Derryberry (In re Hartley), 50 Bankr.

   852, 859 (Bankr. N.D. Ohio 1985). See also Matter of Freeport Italian Bakery, Inc., 340 F.2d

   50, 54 (2d Cir. 1965). A trustee should not be removed for mistakes in judgment where that

   judgment was discretionary and reasonable under the circumstances, In re Haugen Constr.

   Serv., Inc., supra, 104 Bankr. at 240, and courts should consider the best interests of the estate,

   rather than those of a single movant-creditor, when determining whether to remove a trustee.
Case 10-50091       Doc 1100     Filed 08/31/20      Entered 08/31/20 13:12:18         Page 12 of
                                            14

   Baker v. Seeber (In re Baker), 38 Bankr. 705, 708 (D. Md. 1983); Gross v. Russo (Matter of

   Russo), 18 Bankr. 257, 273 (Bankr. E.D.N.Y. 1982). Id., at 108. The Second Circuit Court of

   Appeals has stressed the elements of fraud and actual injury to the debtor interests in defining

   cause. Dieffenbach v. Haworth (In re Haworth), 356 Fed. Appx. 529, 530-531, 2009 U.S. App.

   LEXIS 27457, *2 (2d Cir. Conn. 2009) and cases cited.

27. The burden of proof is on the moving party to show cause, which must be supported by specific

   facts, for the removal of a trustee. In re AFI Holdings, Inc., 530 F.3d 832, 845 (9th Cir. 2008).

   “In general, a party seeking the removal of a trustee must prove that there has been some actual

   injury or fraud.” In re Lundberg, 110 B.R. supra at 108.

28. Nothing that the Debtor alleges in the Motion or otherwise proves fraud and actual injury to

   the Estate or any misconduct by the Trustee.

29. The majority of the categories of allegations brought forth by the Debtor are subject to final

   Orders of this Court and/or have been addressed by the Court on the record.

30. Most importantly, at the Show Cause Hearing, held on August 6, 2019, after a lengthy

   articulation of the numerous reasons why the Court may issue an order of contempt and

   sanctions against the Debtor and Ms. Heminway, the Court stated that there were no grounds

   or standing for such a motion and there is no evidence or information before the Court to

   support such a motion (Doc. Id. 963, 1:11:32–1:12:11).

31. The Debtor has not set forth any facts to support a basis for removal of the Trustee as the

   Chapter 7 Trustee of the Debtor’s bankruptcy estate.

32. Furthermore, other than a very brief period during the summer of 2019, the Debtor has had

   counsel of record in this 10.5 year case. Throughout the 5.5 years of the Chapter 7 portion of

   this case, the Trustee has consistently communicated with Debtor’s counsel and successor

   counsel about all aspects of this proceeding.
Case 10-50091        Doc 1100      Filed 08/31/20      Entered 08/31/20 13:12:18         Page 13 of
                                              14



33. Based upon the foregoing, the Trustee respectfully requests this Court to sustain the Objection

   and deny the Debtor’s Second Amended Motion to Remove Chapter 7 Bankruptcy Trustee.

   WHEREFORE, the Trustee, Kara S. Rescia, respectfully requests that this Court to sustain

the Trustee’s Objection and deny the Debtor’s Second Amended Motion to Remove Chapter 7

Bankruptcy Trustee. In the event that the Court determines that an evidentiary hearing should be

held the Trustee reserves the right to submit evidence in support of this objection. In the alternative

should the Court grant the Debtor’s Motion, Kara S. Rescia, Trustee respectfully requests that the

removal be limited to the within bankruptcy estate and grant such other and further relief as the

Court deems just and proper.

                                               Respectfully Submitted,

                                               /s/ Kara S. Rescia
                                               Kara S. Rescia, Trustee
                                               5104A Bigelow Commons
                                               Enfield, CT 06082
                                               Federal Bar No.: ct18001
                                               Email: kara@ctmalaw.com
                                               Dated: August 31, 2020
Case 10-50091       Doc 1100       Filed 08/31/20     Entered 08/31/20 13:12:18   Page 14 of
                                              14

                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
______________________________
IN RE:                         )        CHAPTER 7
                              )
HAROLD E. COLE                )         CASE NO. 10-50091(JAM)
            Debtor            )
______________________________)

     PROPOSED ORDER RE: TRUSTEE’S OBJECTION TO DEBTOR’S SECOND
     AMENDED MOTION TO REMOVE CHAPTER 7 BANKRUPTCY TRUSTEE

       Upon the Trustee’s Objection to Debtor’s Second Amended Motion to Remove Chapter 7

Bankruptcy Trustee filed by Kara S. Rescia, Trustee, dated August 31, 2020 (Doc. Id. __

hereinafter “Objection”), after notice and hearing, it is hereby:

       ORDERED: That the Trustee’s Objection Debtor’s Second Amended Motion to Remove

Chapter 7 Bankruptcy Trustee is sustained and the Debtor’s Second Amended Motion to Remove

Chapter 7 Bankruptcy Trustee is denied.
